Citation Nr: 1134321	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intermittent muscle spasm of the lumbodorsal spine, claimed as a chronic backache.

2.  Entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a bilateral knee disability. 

4.  Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from May 2002 to July 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issues of entitlement to an increased initial rating for intermittent muscle spasm of the lumbodorsal spine and service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability of the bilateral hips. 

2.  The Veteran does not have a chronic disability of the bilateral ankles. 


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

2.  A bilateral ankle disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that service connection is warranted for disabilities of the bilateral hips and ankles as they were incurred during active duty service in Kuwait.  Upon VA examination in September 2006, the Veteran reported the onset of hip pain during service following an incident in March 2003 when his vehicle was attacked with an enemy RPG.  He also stated that his ankle pain began during service and was possibly related to marching.  Although the Veteran has reported experiencing pain in his hips and ankles, the Board finds that the evidence of record weighs against the finding of chronic bilateral hip and ankle disabilities.

Service treatment records are negative for complaints or treatment pertaining to the Veteran's hips or ankles.  The post-service record also does not indicate any treatment related to the claimed disabilities.  The September 2006 VA examiner found that the Veteran's hips and ankles were normal upon physical examination, and the Veteran did not report undergoing any treatment for these claimed disabilities.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of bilateral hip or ankle disabilities.  He is competent to identify and explain the symptoms that he observes and experiences, but pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran has made only vague reports of pain in his hips and ankles and there have been no outward indications of the claimed disabilities.  It is clear to the Board that diagnosing the claimed conditions requires specialized medical training and expertise.  See Jandreau 1376-1377 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The record is also entirely negative for a contemporaneous medical diagnosis or any other objective findings of current hip and ankle disabilities.  The Board finds that the Veteran is not competent to diagnose the claimed disabilities and his lay statements are outweighed by the objective medical evidence of record.  
	
The Board has also considered whether service connection is warranted for the claimed disabilities under 38 C.F.R. § 3.317 for disabilities due to an undiagnosed illness.  While the Veteran served in Southwest Asia and currently complains of symptoms that have not been attributed to a known clinical diagnosis, 38 C.F.R. § 3.317(a)(1) requires that a veteran exhibit objective indications of a qualifying chronic disability.  "Objective indications," as defined in the regulation, means objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In promulgating 38 C.F.R. § 3.317, VA noted that "we will also consider non-medical indications which can be independently observed or verified, such as time lost from work, evidence that the veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the veteran's appearance, physical abilities, and mental or emotional attitude, etc."  60 Fed. Red. 6,662-63 (February 3, 1995).  Therefore, a lack of medical evidence of a current disability is not fatal to claim for service connection under 38 C.F.R. § 3.317; non-medical indicators of a disability capable of independent verification can also support the finding of a qualifying chronic disability.  

In this case, the Board finds that service connection is not warranted under 38 C.F.R. § 3.317 as the Veteran has not exhibited any objective indications of a qualifying chronic disability.  As noted above, the record is negative for medical evidence of bilateral hip and ankle disabilities and none of his examining physicians have perceived objective manifestations of the claimed conditions.  In fact, the September 2006 VA examiner specifically found that the Veteran demonstrated normal hips and ankles upon physical examination.  While objective indications can also include non-medical indicators that are capable of independent verification, the Board does not find any such indicators in the record.  The only evidence in support of the Veteran's claims are his own unverifiable subjective statements.  He has not undergone any medical treatment, either VA or private, for the claimed hip and ankle disabilities, nor does the record contain any evidence such as time missed from work, changes in his physical appearance, or lay statements that can serve as non-medical indicators.  As the Veteran does not have a chronic qualifying disability, service connection for bilateral hip and ankle disabilities as an undiagnosed illness is not possible.  

In sum, the evidence is against a finding of any current hip or ankle disabilities due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record contains copies of the Veteran's service treatment records and reports of VA examinations conducted in September 2006.  The Veteran has not reported undergoing any VA or private treatment for the disabilities on appeal.  The Board therefore finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a bilateral hip disability is denied. 

Entitlement to service connection for a bilateral ankle disability is denied. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered on the claims for an increased initial rating for intermittent muscle spasm of the lumbodorsal spine and service connection for a bilateral knee disability.  Specifically, an additional VA examination is necessary to determine the current severity of the service-connected back and claimed knee disabilities. 

The Veteran was provided a VA orthopedic examination in September 2006.  Although the examiner conducted a physical examination of the Veteran's spine, the examiner did not address whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner also did not state whether the Veteran experienced any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain upon repetitive testing.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Thus, a new VA examination is necessary to determine the Veteran's impairment from the service-connected back disability to include consideration of functional factors.  

In addition, the September 2006 VA examiner noted that the examination of the Veteran's bilateral knees was normal.  However, a diagnosis of possible early chondromalacia patellae bilaterally was made.  No X-rays were performed to confirm the possible diagnosis.  The Board finds that this diagnosis is speculative and is therefore inadequate.  Upon remand, an additional VA examination should be scheduled and the examiner should determine whether the Veteran currently has a bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to determine the current degree of severity of the service-connected back disability and the nature of the claimed bilateral knee disability.  The claims folder must be made available to and reviewed by the examiner.

All indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should specifically identify any evidence of neurological impairment due to the service-connected back disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified and characterized as mild, moderate, moderately severe, or severe.  

With respect to the claimed bilateral knee disability, the examination should include X-rays of the Veteran's knees.  After reviewing the claims file, X-rays, and physical examination of the knees, the examiner should determine whether the Veteran has a current chronic disability of the knees.  If a chronic disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) it is etiologically related to any incident of the Veteran's active service, including his reported knee injury during service in Kuwait.  

2.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


